Title: To Benjamin Franklin from Stephen Marchant, 25 July 1779
From: Marchant, Stephen
To: Franklin, Benjamin


Sr.
On board the black prince Morlaix RoadJuly 25th. 1779
I recd. yr Excellencies Letter of the 10th Inst. which has gave me Infinite Satisfaction to find yr Excellency Approves of my Conduct in my last Cruize, I hope I shall Continue in yr Esteem as I mean never to Derogate from the honour of an American Subject having Greaved the Cutter and got every thing Necessary for Sailing I set out from Morlaix Road thursday 15th Inst. and sailed to the Westward. And on Friday the 16th. Sunk 2 Sloops and One brig they not being worth bringing in. I not having Men that cou’d be depended upon being obliged before I left Morlaix for Want of Men to take 12 of my former prisoners on board my Cutter at their own Request they being good Seamen. Ransomed a Small Sloop kept a few Prisoners the Rest I sent in sd. sloop they signing a Duplicate to be Answerable for as many American Prisoners in Great Britain when a Cartel shou’d happen to pass between England and the United States and on Saturday 17th Inst Course N.N.E Wind S.E Distance from Tapstow [Padstow?] 2 Leagues Sunk one Sloop Ransomed another on Sunday the 18th Inst At M. Course N.b.E Wind S.E Lundy Isle Distance 4 Leagues Sunk two Sloops Ransomed one brig set the following Men at Liberty they Signing a Duplicate as Aforesd. Viz Henry Rowe Master Brig Lucy Samuel Pickesgill Mate both from St Ives. Robert Cowling St Jearth [Portreath?] John Lewis Swansey, George Landin Owner Sloop John Kinsale Ireland, John Wellis Capt. Cornelius Fowler Mate, Henry Eastway Capt Sloop Rebecca William Gross his Boy John Trick Capt Brig Union Boscastle William Becken his Mate. Sunk one Sloop and one brig more and on Monday 19th Inst at 6 in the Morning Course S.S.E Wind S.W Lundy Isle bore S.E Distance 3 Leagues took the St Joseph Brig being a Prize taken by the Emperor Letter of Mart of Bristol examining her papers found her to be an Irish property Goods likewise Consigned to Irish Merchants took the English Prize Master and two Men out of her, and Sent her into France together with the Spanish Capt who was rejoyced to Escape an English Prison, At 4 past M. Course N.b.W, Wind S.W. Milford bore N.b.W. Distance 5 Leagues took a brig the Dublin Trader laden with Sugar Oil Copper and Tin and Bale Goods sent her to France Tuesday Wednesday and Thursday Variable Winds Cruizing in the Bristol Channell On Friday July 23d. Course S.S.W Wind Westerdly at Meridian brought an Armed Brig to she Informed me she was an American Prize taken by a Bristol privateer blew hard cou’d send no Boat out to Board her but made her keep the same Course, believes her to be the New York Packett was taken from me to my Grief by an English Frigate, which Obliged to Croud what sail the wind wou’d permit me to do to get Clear of the Frigate— At 4 past M, Saw a Large fleet of Liverpool Merchant Ships under Convoy to the Windward. I thought to pick up some of them but cou’d not they keeping Close to their Convoy Regrets the Loss of not having a Frigate in my Company as I am Sure we wd take the whole fleet which was I am Informed Very Valuable Saturday July 24th Course S. Wind N.N.W modeate Gales AM Saw an English Frigate under my lee distance 2 Leagues hauled the Wind to get Clear made the Coast of France at 6 past M, Distance 4 Leagues saw my Prize the Dublin under my lee bearing down on her(?) Night came on so I lay to all Night on Sunday 25th Inst. Course S.S.E Wind W.N.W, at 4 before M. Saw my prize the Dublin under my lee bore from us East Distance one League & a half at 10 before M My Prize and we Came to Anchor thanks providence in Morlaix Road in 3 ½ fathom Water, she is I believe a Valuable prize the following Prisoners I have brought in Viz— Richd Lewis from Emperor Letter of Mart of Bristol on board the st Joseph Bartholomew Downey Mariner Do— Thomas Dedford do—Morgan Griffiths Capt Dublin Trader John MaCrackin passenger in Do. Arthur Millin Do. Willm. Owen Mariner Do. Joseph Minehead Do. Hugh Williams Do. John Hynes do. Richard Davis Do.
I hope yr Excellency knowing my Distress not having sufficient Men to trust to will Excuse me in not bringing more prisoners than the above. I have done the Enemy as much Damage as was possible for me to Do and hopes soon to do more be pleased to give my kind Respects to yr. Nephew and all the American Gentlemen of yr Excellency’s Acquantance, I Remn. with all Duty to yr Excellency yr most Obedient Hble Sert
Stephen Marchant
 
Endorsed: Sail’d from Morlaix Thursday July 15 1779—


Friday 16.
Sunk

Ransomed

Sent to France



2 Sloops

  1 Sloop





1 Brig






Saturday 17.
1 Sloop

  1 Sloop




Sunday 18.
2 Sloops

  1 Brig

1 Brig St Joseph


Monday 19.




1 Brig. Dublin Trader


Friday 23—

{
Took an armed Brigretaken by a Frigate
  }




Total Sunk 6

  Ransomed 3

2 sent in


Addressed: To / his Excellency Benjamin Franklin / Minister of the United States of North / America at the Court of France / at Passy / near / Paris—
Notation: Capt. Merchant July 25. 1779
